*692'On Petitions for Rehearing.
BINGHAM, Circuit Judge.
The plaintiffs’ petitions for rehearing in Nos. 1197 and 1198, the passenger cases, must be denied.
In our opinions of November 17, 1916, it was pointed out that the actions in the passenger cases were brought on the express contracts of carriage stated in the tickets, that these contracts contained certain conditions as to notice with which the plaintiffs. had failed to comply, and that, because of this failure, the actions could not be maintained.
In the cases relating to the shipments of gold the actions were also 'upon express contracts of carriage contained in bills of lading. In these contracts there were certain exceptions within the terms of which the claimant sought to bring itself to excuse its failure to perform the contracts; and the court held, not that the contracts or the exceptions in the contracts were displaced by the deviation of the vessel, but that, by the deviation shown, the claimant broke its contracts <and failed to bring itself, by reason of its conduct, within the terms of the exceptions.
[5, 6] The plaintiffs seem to be laboring under the impression that the passenger contracts were displaced by the deviation, that thereupon the claimant became an insurer, and that these actions are based upon implied contracts of insurance due to the relationship of the parties. This is a mistaken notion. To begin with, the actions are brought, as above stated, upon express contracts of carriage, and not upon implied contracts; second, if the express contracts were displaced' by the deviation, the plaintiffs would have no ground upon which they could base their actions, for the damages, if any, which they suffered, were due to breaches of the express contracts arising out of a failure to transport the plaintiffs to Plymouth and Cherbourg, and not out of injuries to their persons or property; and, third, if the express contracts were displaced by the deviation, the claimant would not thereafter become liable as insurer for injuries to the persons of its passengers, for a common carrier, in the absence of an express contract to that effect, does not insure the safe carriage of its passengers, and in such case is liable only for negligence, though as respects damage to property after deviation it would be liable as insurer. No claim is here made that the plaintiffs were damaged iir their persons after deviation, or that any property which they Had with them on the voyage was damaged thereafter. The class oh cases relied upon by the plaintiffs, such as Morrison v. Shaw S. & A. Co., Ltd., [1916] 1 K. B. 747, are applicable only where goods are damaged after deviation, in which caáes it is held that the deviation displaces the express contracts of carriage, and subjects the defendants to their common-law liability as insurers of the damaged goods.
- Petitions denied.